IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                          NO. WR-84,716-01


                          IN RE GEORGE BELL MCINTYRE, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. P-3166-112-CR IN THE 112TH DISTRICT COURT
                               FROM PECOS COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 112th District Court of Pecos County and that the application has not been

timely forwarded to this Court. See TEX . R. APP . PROC. 73.4(b)(5).

        Respondent, the District Clerk of Pecos County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Pecos County. This application for leave to file a writ of
                                                                                              2

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.

Filed: April 27, 2016
Do not publish